 



Exhibit 10.3
Promissory Note
Up to $30,000,000
     For value received, Tarragon Corporation, a Nevada corporation
(“Borrower”), promises to pay to the order of Beachwold Partners, L.P. , the
principal sum of Thirty Million Dollars ($30,000,000), or so much thereof as may
be outstanding, with interest on the unpaid principal balance thereof at the
rate set forth in the Letter Agreement (as defined below).
     1. Defined Terms. This Note is given pursuant to that certain letter
agreement dated as of the date hereof between Borrower and Lender (the “Letter
Agreement”). As used in this Note, (i) the term “Lender” means the holder of
this Note, (ii) the term “Indebtedness” means the principal of, interest on, or
any other amounts due at any time under, this Note including late charges and
default interest, and (iii) “Event of Default” means any failure to pay the
principal balance hereof on the Maturity Date, or any failure by Borrower to
make interest payments or other payments due within applicable grace periods
herein or under the Letter Agreement, or to otherwise comply in any respect with
its obligations under the Letter Agreement.
     2. Address for Payment. All payments due under this Note shall be payable
at 1775 Broadway, 23rd Floor, New York, NY, Attn: William S. Friedman.
     3. Payment of Principal and Interest. Principal and interest shall be paid
as follows:
     Installments of interest only shall be payable within five days after
demand, no more frequently than monthly. All outstanding principal and interest
shall be due and payable on the earliest to occur of (i) January 2, 2008, or
(ii) any earlier date on which the unpaid principal balance of this Note becomes
due and payable, by acceleration or otherwise (the “Maturity Date”).
     4. Application of Payments. If at any time Lender receives, from Borrower
or otherwise, any amount applicable to the Indebtedness which is less than all
amounts due and payable at such time, Lender may apply that payment to amounts
then due and payable in any manner and in any order determined by Lender, in
Lender’s discretion. Borrower agrees that neither Lender’s acceptance of a
payment from Borrower in an amount that is less than all amounts then due and
payable nor Lender’s application of such payment shall constitute or be deemed
to constitute either a waiver of the unpaid amounts or an accord and
satisfaction.
     5. Acceleration. If an Event of Default has occurred and is continuing, the
entire unpaid principal balance, any accrued interest, if any, and all other
amounts payable under this Note and any other loan document shall at once become
due and payable, at the option of Lender, without any prior notice to Borrower.
Lender may exercise this option to accelerate regardless of any prior
forbearance.

 



--------------------------------------------------------------------------------



 



Exhibit 10.3
     6. Late Charge. If any amount payable under this Note or the Letter
Agreement or if the principal amount due at the Maturity Date is not received by
Lender within 20 days after the amount is due, Borrower shall pay to Lender,
within five days after demand by Lender, a late charge equal to 4 percent of
such amount. Borrower acknowledges that its failure to make timely payments will
cause Lender to incur additional expenses in servicing and processing the loan
evidenced by this Note (the “Loan”), and that it is extremely difficult and
impractical to determine those additional expenses. Borrower agrees that the
late charge payable pursuant to this Paragraph represents a fair and reasonable
estimate, taking into account all circumstances existing on the date of this
Note, of the additional expenses Lender will incur by reason of such late
payment. The late charge is payable in addition to, and not in lieu of, any
interest payable at the Default Rate pursuant to Paragraph 7.
     7. Default Rate. So long as any monthly installment or any other payment
due under this Note remains past due for 30 days or more, interest under this
Note shall accrue on the unpaid principal balance from the earlier of the due
date of the first unpaid monthly installment or other payment due, as
applicable, at a rate (the “Default Rate”) equal to the lesser of 4 percentage
points above the rate stated in the Letter Agreement or the maximum interest
rate which may be collected from Borrower under applicable law. If the unpaid
principal balance and all accrued interest are not paid in full on the Maturity
Date, the unpaid principal balance and all accrued interest shall bear interest
from the Maturity Date at the Default Rate. Borrower also acknowledges that its
failure to make timely payments will cause Lender to incur additional expenses
in servicing and processing the Loan, that, during the time that any monthly
installment or other payment under this Note is delinquent for more than
30 days, Lender will incur additional costs and expenses arising from its loss
of the use of the money due and from the adverse impact on Lender’s ability to
meet is other obligations and to take advantage of other investment
opportunities, and that it is extremely difficult and impractical to determine
those additional costs and expenses. Borrower also acknowledges that, during the
time that any monthly installment or other payment due under this Note is
delinquent for more than 30 days, Lender’s risk of nonpayment of this Note will
be materially increased and Lender is entitled to be compensated for such
increased risk. Borrower agrees that the increase in the rate of interest
payable under this Note to the Default Rate represents a fair and reasonable
estimate, taking into account all circumstances existing on the date of this
Note, of the additional costs and expenses Lender will incur by reason of the
Borrower’s delinquent payment and the additional compensation Lender is entitled
to receive for the increased risks of nonpayment associated with a delinquent
loan.
     8. Prepayments. This Note is prepayable in full or in part at any time,
without premium.
     9. Costs and Expenses. Borrower shall pay on demand all expenses and costs,
including fees and out-of-pocket expenses of attorneys and expert witnesses and
costs of investigation, incurred by Lender as a result of any default under this
Note or the Letter Agreement or in connection with efforts to collect any amount
due under this Note, or to enforce the provisions of the Letter Agreement,
including those incurred in post-judgment collection efforts and in any
bankruptcy proceedings (including any action for relief from the automatic stay
of any bankruptcy proceeding) or judicial or non-judicial foreclosure
proceeding.

 



--------------------------------------------------------------------------------



 



Exhibit 10.3
     10. Forbearance. Any forbearance by Lender in exercising any right or
remedy under this Note or the Letter Agreement or otherwise afforded by
applicable law, shall not be a waiver of or preclude the exercise of that or any
other right or remedy. The acceptance by Lender of any payment after the due
date of such payment, or in an amount which is less than the required payment,
shall not be a waiver of Lender’s right to require prompt payment when due of
all other payments or to exercise any right or remedy with respect to any
failure to make prompt payment. Enforcement by Lender of any remedy for
Borrower’s obligations under this Note shall not constitute an election by
Lender of remedies so as to preclude the exercise of any other right or remedy
available to Lender.
     11. Waivers. Presentment, demand, notice of dishonor, protest, notice of
acceleration, notice of intent to demand or accelerate payment or maturity,
presentment for payment, notice of nonpayment, grace, and diligence in
collecting the Indebtedness are waived by Borrower, and all endorsers and
guarantors of this Note and all other third party obligors.
     12. Loan Charges. Borrower and Lender intend at all times to comply with
the laws of the State of New York governing the maximum rate or amount of
interest payable on or in connection with this Note and the Indebtedness (or
applicable United Sates federal law to the extent that it permits Lender to
contract for, charge, take, reserve, or receive a greater amount of interest
than under New York law). If the applicable law is ever judicially interpreted
so as to render usurious any amount payable under this Note, or contracted for,
charged, taken, reserved or received with respect to the Indebtedness, or of
acceleration of the maturity of this Note, or if any prepayment by Borrower
results in Borrower having paid any interest in excess of that permitted by any
applicable law, then Borrower and Lender expressly intend that all excess
amounts collected by Lender shall be applied to reduce the unpaid principal
balance of this Note (or, if this Note has been or would thereby be paid in
full, shall be refunded to Borrower), and the provisions of this Note and the
Letter Agreement immediately shall be deemed reformed and the amounts thereafter
collectible under this Note or the Letter Agreement reduced, without the
necessity of the execution of any new documents, so as to comply with any
applicable law, but so as to permit the recovery of the fullest amount otherwise
payable under this Note or the Letter Agreement. The right to accelerate the
maturity of this Note does not include the right to accelerate any interest
which has not otherwise accrued on the date of such acceleration, and Lender
does not intend to collect any unearned interest in the event of acceleration.
All sums paid or agreed to be paid to Lender for the use, forbearance or
detention of the Indebtedness shall, to the extent permitted by any applicable
law, be amortized, prorated, allocated and spread throughout the full term of
the Indebtedness until payment in full so that the rate or amount of interest on
account of the Indebtedness does not exceed the applicable usury ceiling.
Notwithstanding any provision contained in this Note that permits the
compounding of interest, including any provision by which any accrued interest
is added to the principal amount of this Note, the total amount of interest that
Borrower is obligated to pay and Lender is entitled to receive with respect to
the Indebtedness shall not exceed the amount calculated on a simple (i.e.
noncompounded) interest basis at the maximum rate on principal amounts actually
advanced to or for the account of Borrower, including all current and prior
advances.

 



--------------------------------------------------------------------------------



 



Exhibit 10.3
     13. Commercial Purpose. Borrower represents that the Indebtedness is being
incurred by Borrower solely for the purpose of carrying on a business or
commercial enterprise, and not for personal, family or household purposes.
     14. Counting of Days. Except where otherwise specifically provided, any
reference in this Note to a period of “days” means calendar days, not Business
Days.
     15. Governing Law. This Note shall be governed by the laws of the State of
New York.
     16. Captions. The captions of the paragraphs of this Note are for
convenience only and shall be disregarded in construing this Note.
     17. Notices. All notices, demands and other communications required or
permitted to be given by Lender to Borrower pursuant to this Note shall be given
by registered or certified mail, or by overnight delivery service to Borrower at
the address set forth below, and to the Lender at the address set forth in
Paragraph 2.
     18. Consent to Jurisdiction and Venue. Borrower agrees that any controversy
arising under or in relation to this Note shall be litigated exclusively in New
York, New York (the “Jurisdiction”). The state and federal courts and
authorities with jurisdiction in the Jurisdiction shall have exclusive
jurisdiction over all controversies which shall arise under or in relation to
this Note. Borrower irrevocably consents to service, jurisdiction, and venue of
such courts for any such litigation and waives any other venue to which it might
be entitled by virtue of domicile, habitual residence or otherwise.
     19. WAIVER OF TRIAL BY JURY. BORROWER AND LENDER EACH (A) AGREE NOT TO
ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS NOTE OR THE
RELATIONSHIP BETWEEN THE PARTIES AS LENDER AND BORROWER THAT IS TRIABLE OF RIGHT
BY A JURY AND (B) WAIVE ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE TO
THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE. THIS WAIVER OF RIGHT
TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY AND VOLUNTARILY,
WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.
     In Witness Whereof, Borrower has signed and delivered this Note, or has
caused this Note to be signed and delivered by its duly authorized
representative, on the 6th day of March, 2006, but effective for all purposes as
of January 2, 2006.

            Borrower:

Tarragon Corporation
      By:   /s/Robert P. Rothenberg         Robert P. Rothenberg       
President     

 